EXHIBIT 10.3
CHRISTOPHER T. HUTTER
AMENDMENT NO. 1 TO RESTRICTED STOCK AGREEMENT

 



--------------------------------------------------------------------------------



 



AMENDMENT NO. 1
TO
RESTRICTED STOCK AGREEMENT
     This AMENDMENT NO. 1 TO RESTRICTED STOCK AGREEMENT (the “Amendment”) is
made and entered into as of December 17, 2009 (the “Effective Date”), by and
between PowerSecure International, Inc., a Delaware corporation (the “Company”),
and Christopher T. Hutter (the “Grantee”).
Recitals
     WHEREAS, the Company and the Grantee have previously entered into that
certain Restricted Stock Agreement, dated as of December 10, 2007 (as from time
to time amended and restated, the “Restricted Stock Agreement”), pursuant to
which the Company has granted to the Grantee restricted shares of Common Stock,
par value $.01 per share (“Common Stock”), of the Company, subject to vesting
and other terms and conditions set forth in the Restricted Stock Agreement; and
     WHEREAS, the Company and the Grantee desire to amend the terms of the
Restricted Stock Agreement as set forth herein;
Agreement
     NOW, THEREFORE, in consideration of the premises and the mutual covenants
set forth herein, and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto, intend to be
legally bound hereby, agree as follows:
     1. Definitions. Capitalized terms used in this Amendment and not otherwise
defined herein shall have the respective meanings given to them in the
Restricted Stock Agreement.
     2. Amendment. The “Vesting Schedule” for the Restricted Shares that were
Unvested Shares on the date hereof is hereby modified and amended as set forth
on Schedule I hereto.
     3. Effectiveness of Amendment. This Amendment shall be effective as of the
date first above written, and all references to the Restricted Stock Agreement,
including the terms “this Agreement,” “hereof,” “herein” and the like contained
in the Restricted Stock Agreement, shall, as of and after such date, be deemed
to be references to the Restricted Stock Agreement as modified by the terms of
this Amendment. Except as and to the extent expressly modified by the terms of
this Amendment, the Restricted Stock Agreement shall remain in full force and
effect in accordance with its terms.
     4. Governing Law. This Amendment shall be governed by and construed in
accordance with the laws of the State of Delaware, without regard to provisions
governing conflicts of laws.
     5. Successor and Assigns. This Amendment shall be binding upon and inure to
the benefit of the parties hereto and their respective successors and permitted
assigns.

 



--------------------------------------------------------------------------------



 



     6. Captions. The captions contained in this Amendment are included for
convenience of reference only and do not define, limit, explain or modify this
Agreement or its interpretation, construction or meaning and are in no way to be
construed as a part of this Amendment.
     7. Counterparts. This Amendment may be executed in any number of
counterparts (including counterparts executed by less than all parties hereto),
each of which shall be deemed to be an original, but all of which together shall
constitute one and the same instrument.
(Next page is the Signature Page)

2



--------------------------------------------------------------------------------



 



SIGNATURE PAGE
     IN WITNESS WHEREOF, this Amendment No. 1 to Restricted Stock Agreement has
been executed and delivered by or on behalf of the parties hereto as of the date
first set forth above.

            POWERSECURE INTERNATIONAL, INC.
      By:   /s/ Sidney Hinton         Sidney Hinton, President and        Chief
Executive Officer        GRANTEE:
      /s/ Christopher T. Hutter       Christopher T. Hutter         

3



--------------------------------------------------------------------------------



 



         

SCHEDULE I
Vesting Schedule for Unvested Shares (As Amended)

                    Vesting Percentage         (Number of Shares)   Vesting Date
  Vesting Condition
 
       
Service Shares
       
 
       
50% (12,500)
  December 10, 2012   Continuous Employment
 
       
Performance Shares
       
 
       
10% (2,500)
  Day Form 10-K for Fiscal Year 2009 is filed   Shares Vest on Vesting Date
 
       
10% (2,500)
  Day Form 10-K for Fiscal Year 2010 is filed   Company achieves Restricted
Share Performance Goal for Fiscal Year 2010*
 
       
10% (2,500)
  Day Form 10-K for Fiscal Year 2011 is filed   Company achieves Restricted
Share Performance Goal for Fiscal Year 2011*

 

*   In the event that the Company fails to achieve the Restricted Share
Performance Goal for any Fiscal Year, the Performance Restricted Shares that did
not vest for that Fiscal Year shall vest in the subsequent Fiscal Year but only
if the Company exceeds by 10% the Restricted Share Performance Goal for that
subsequent fiscal year.

Restricted Share Performance Goal for Unvested Shares

              Fiscal Year   No. Performance Shares   Restricted Share
Performance Goal
 
           
2009
    2,500     Shares Vest on Vesting Date, No Performance Goal
 
           
2010
    2,500     10% increase over the Company’s 2009 consolidated net income
 
           
2011
    2,500     10% increase over the Company’s 2010 consolidated net income

4